DETAILED ACTION

Status of Claims
Claims 1 – 20 were previously pending and subject to a non-final office action mailed 03/16/2021. Claims 1 – 2, 5, 8 – 9, 14, & 20 were amended in a reply filed 09/16/2021. Claims 1 – 20 have been examined and are subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous claim objections and rejections under 35 USC 112(b) have been overcome by amendments.

Applicant’s arguments filed 09/16/2021 with respect to the previous rejections of claims 1 – 20 under 35 USC 101 have been considered but are not persuasive.

Applicant initially argues, with respect to the previous rejection under 35 USC 101, that “Under 2A Prong 2 the recited features of independent claim 1 are directed to a practical application” because the claims recite “features {which} are specific and a vast improvement in the parking industry because it leads to more efficient use of parking spaces and more satisfaction for end-users who are relieved of the anxiety of hunting for a fitting parking space, especially where parking resources are scarce, for example in a downtown area with on-street parking.”

Examiner respectfully disagrees that the recited judicial exception is integrated into a practical application for the following reasons. The additional computer-related elements of “server” and “client device” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea.” See Alice, 134 S. Ct. at 2355, 2357–59. Here, the plain focus of the claims is not to an improvement to computer functionality itself, but “on economic or other tasks for which a computer is used in its ordinary capacity” (e.g., “more efficient use of parking spaces and more satisfaction for end-users”). The instant claims are directed to a method of organizing human activity, which invokes generic computer components as a mere tool for implementation, rather to an improvement thereof, and therefore the claims are not directed to an improvement in the functionality of a computing device or other technology. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

With regard to Applicant’s argument regarding the 101 rejection, that “these features are not found in the references cited in the Office action and are thus unconventional,” Applicant improperly conflates the requirements for eligible subject matter (§ 101) with the independent requirements of novelty (§ 102) and non-obviousness (§ 103). “The ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diehr, 450 U.S. at 188—89; see also Genetic Techs., 818 F.3d at 1376 (stating that, “under the Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility”). Eligibility and novelty are separate inquiries (See Affinity Labs, holding that “even assuming” that a particular claimed feature was novel does not “avoid the problem of abstractness”).

Applicant next argues that, under Step 2B, that “the claims include additional elements that are unconventional and thus are sufficient to amount to significantly more than the alleged judicial exception because the additional elements are more than mere instructions to apply the alleged exception using a generic computer components and thereby provide an inventive concept.”

Examiner respectfully disagrees that the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. For example, the additional computer-related elements of “server” and “client device” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, the elements of “parking space” and “location” in independent claims are recited at a high level of generality and are merely limiting the field of use to the reservations/parking industry. Additionally, the extra-solution functionality of “receiving… a request to reserve a parking space” / “transmitting a request for a parking space,” “transmitting/receiving an identification… to the client 

Applicant’s arguments with respect to the previous rejections under 35 USC § 102 and 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving… a request for a parking space,” “determining an available parking space based, at least in part, on the received request,” and “transmitting an identification of the determined available parking space” (Claim 1) / “transmitting a request for a parking space,” “receiving an identification of the determined available parking space… the identification based, at least in part, on the transmitted request” (Claim 8) / “receiving… a request for a parking space,” “determining… a first location,” “detecting… a second location of an open parking space based at least in part on the request,” and “sending a message identifying the open parking space” (Claim 9).
2A Prong 1: The limitations of “receiving… a request for a parking space,” “determining an available parking space based, at least in part, on the received request,” and “transmitting an identification of the determined available parking space” (Claim 1) / “transmitting a request for a parking space,” “receiving an identification of the determined available parking space… the identification based, at least in part, on the transmitted request” (Claim 8) / “receiving… a request for a parking space,” “determining… a first location,” “detecting… a second location of an open parking space based at least in part on the request,” and “sending a message identifying the open parking space” (Claim 9), as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction (including advertising, marketing, or sales activities or behaviors and business relations), but for the recitation of generic computer components.  That is, other than reciting a “server” and “client device” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a commercial interaction. For example, but for the “server” and “client device” language, the cited steps, in the context of the claims, encompass a parking reservation in which an available parking space is provided to a customer after receiving a parking space request. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a human but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “server” and “client device” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “parking space” and “location” in independent claims are recited at a high level of generality and are merely limiting the field of use to the reservations / parking industry.  The limitations of “receiving… a request to reserve a parking space” / “transmitting a request for a parking space,” “transmitting/receiving an 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “server” and “client device” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, the elements of “parking space” and “location” in independent claims are recited at a high level of generality and are merely limiting the field of use to the reservations/parking industry. Additionally, the extra-solution functionality of “receiving… a request to reserve a parking space” / “transmitting a request for a parking space,” “transmitting/receiving an identification… to the client device,” and “sending a message to the client device,” and “detecting by the server a second location of an open parking space based… on a database identifying a plurality of parking spaces and the availability status and duration of availability of one or more of the plurality of spaces” has been found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting: ‘Receiving or transmitting data over a network,’ ‘Recording a customer’s order,’ ‘Electronic recordkeeping,’ and ‘Storing and retrieving information in memory’) and do not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

2 – 7 & 10 – 20 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “client device,” “enforcement entity device,” “communication network,” “the Internet,” “display controller,” “sensor,” and “wireless communication network” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components / software (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “parking meter,” “parking space,” “geographic location,” “vehicle,” and “enforcement entity” in dependent claims are recited at a high level of generality and limit the field of use to the field of reservations. 

The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 6 – 11, 14, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krivacic et al. (US 20140249742 A1) in view of Terzidis (US 20130231128 A1).

As per claim 1, Krivacic discloses a method (abstract, claim 11) for parking management, the method comprising: 

• receiving, at a parking management server, a request for a parking space from a client device, the request including data indicating a geographical destination, an estimated time of arrival and identifying a desired parking duration (0021, parking request includes destination and duration; 0045, “request can include a destination of the user, a date and arrival time.”; 0029 & 0046, requests received by server from users.);

• determining, by the parking management server, an available parking space based, at least in part, on the received request (0022 & 0027, available spaces determined based on request.);

• transmitting, by the parking management server, an identification of the determined available parking space including a geographic location of the available parking space… to the client device (0022, available space sent to user, 

To the extent to which Krivacic does not disclose transmitting, by the parking management server… a time duration of availability of the determined available parking space to the client device, Terzidis, in Fig. 3 & 0031 – 0032, teaches sending “time availability 320 (e.g. "Available from 5:45 pm")” to a user device which has requested available parking spaces. Also see at least Fig. 1 & 0021 – 0023 & 0026, noting the same network architecture wherein a server provides available spaces to a user device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Terzidis in the system/method of Krivacic with the motivation to allow “the user to see more information about the spot,” as evidenced by Terzidis, in 0058.

As per claim 2, Krivacic / Terzidis discloses the limitations of claim 1. Krivacic further discloses:

	• establishing an estimated time of arrival to the determined available parking space based on geographic location information received from the client device (0049, 0065, 0068, determing ETA from the user’s position) and updating the estimated time of arrival based on one or more updates to the geographic location information received from the client device (0069 – 0070, 0073, 0075, ETA is adjusted while the user is in transit.).

As per claim 3, Krivacic / Terzidis discloses the limitations of claim 1. Krivacic further discloses:

wherein receiving the request comprises receiving an inquiry having a location of a preferred parking space from the client device (0021, 0029, 0045 – 0047, requests include desired locations for parking).

As per claim 6, Krivacic / Terzidis discloses the limitations of claim 1. Krivacic further discloses:

• wherein determining the available parking space comprises determining an estimated time of arrival of the client device at the available parking space (0049, 0065, 0068, determing ETA from the user’s position to each available space).

As per claim 7, Krivacic / Terzidis discloses the limitations of claim 1. Terzidis teaches what is not explicitly disclosed by Krivacic:

• wherein transmitting the identification of the determined available parking space comprises transmitting a time range when the determined available parking space is available (Fig. 3 & 0031 – 0032, sending “time availability 320 (e.g. "Available from 5:45 pm")” for a parking space to a user device which has requested available parking spaces). Rationale to combine Terzidis persists.

As per claim 8, Krivacic discloses a method (abstract, claim 11 for requesting a parking space, the method comprising:  

• transmitting a request for a parking space to a parking management server, the request including data indicating a geographical destination, an estimated time of arrival and identifying a desired parking duration (0021, “The user can transmit the parking request to the parking services server 11 via one or more mobile devices 15-17” and the parking request includes destination and duration; 0045, “request can include a destination of the user, a date and arrival time.”; 0029 & 0046, requests received by server from users.);

receiving an identification of the determined available parking space including a geographic location of the available parking space… from the parking management server, the identification based, at least in part, on the transmitted request (0022, available space sent to user, with directions to the space; 0027, available spaces determined based on request; 0052, sending offer for available space to user including its location);

To the extent to which Krivacic does not disclose receiving an identification of the determined available parking space including… a time duration of availability of the determined available parking space from the parking management server, Terzidis, in Fig. 3 & 0031 – 0032, teaches a server sending “time availability 320 (e.g. "Available from 5:45 pm")” to a user device which has requested available parking spaces. Also see at least Fig. 1 & 0021 – 0023 & 0026, noting the same network architecture wherein a server provides available spaces to a user device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Terzidis in the system/method of Krivacic with the motivation to allow “the user to see more information about the spot,” as evidenced by Terzidis, in 0058.

As per claim 9, Krivacic discloses a method (abstract, claim 11) for managing parking on a server (0019 & 0029, server), comprising: 

• receiving, at a parking management server, a request for a parking space from a client device, the request including data indicating a geographical destination and identifying a desired parking duration (0021, parking request includes destination and duration; 0045, “request can include a destination of the user, a date and arrival time.”; 0029 & 0046, requests received by server from users.);

• determining by the server a first location of the client device (0019, 0035, 0049, & 0065, determining a user location);

• detecting by the server a second location of an open parking space based at least in part on the request and on a database identifying a plurality of parking spaces and the availability status and duration of availability of one or more of the plurality of spaces (0022 & 0027, available spaces determined based on request; 0025 & 0028 – 0029, database server keeps track of “the state of all of the parking devices 21, parking services kiosks 19, and sensors 24”; 0020, parking availability data provided to the server “and are provided electronically to motorists using their mobile devices” and as per 0021, “A determination of the availability, or unavailability, of a parking space is transmitted from the parking device or sensor itself to the parking services server in real time. The available parking spaces near a destination of the user can be provided to that user in reply to a request for available parking.”; 0052, locations detected for availability data of spaces.);

• sending a message to the client device identifying the open parking space including a geographic location of the open parking space (0022, available space sent to user, with directions to the space; 0052, sending offer for available space to user including its location.

To the extent to which Krivacic does not disclose sending a message to the client device identifying… a time duration of availability of the determined open parking space, Terzidis, in Fig. 3 & 0031 – 0032, teaches sending “time availability 320 (e.g. "Available from 5:45 pm")” to a user device which has requested available parking spaces. Also see at least Fig. 1 & 0021 – 0023 & 0026, noting the same network architecture wherein a server provides available spaces to a user device. Examiners note: Terzidis also discloses a server storing/querying parking availability data in a database in 0023 & 0026.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Terzidis in the 

As per claim 10, Krivacic / Terzidis discloses the limitations of claim 9. Krivacic further discloses:

• wherein the message includes at least one of: a status of the parking space, cost of an associated parking fee, directions to the parking space, a remuneration associated with the location of the open parking space or an indication that fees for parking in the open parking space are prepaid (0052, message includes a cost of an associated parking fee.)

As per claim 11, Krivacic / Terzidis discloses the limitations of claim 9. Krivacic further discloses:

• sending a command to a display controller proximate the open parking space to display a graphic indicating that the open parking space is reserved (0034 – 0036, 0039 – 0040, & 0042, sending parking status “to indicate a parking space reserved for a guest motorist.”).

As per claim 14, Krivacic / Terzidis discloses the limitations of claim 1. Krivacic further discloses:

• receiving authorization for payment or authorizing reimbursement for payment of a parking fee associated with a reserved parking space (0053, a user rendering payment to the system while placing a reservation: 0062, “payment data 65 can be obtained from the user devices.”).

As per claim 20, Krivacic / Terzidis discloses the limitations of claim 1. Krivacic further discloses:

wherein a user may automatically reserve and pay for the available parking space by responding to a message from the parking management server including the geographic location of the available parking space and the time duration of availability of the determined available parking space (0022, “at least one of the identified available parking spaces can be transmitted to the user via the mobile device 15-17 with a reservation offer”; Fig. 4 & 0052 – 0053, a user can respond to the offer by remitting payment for the reservation with placement of the reservation.).

Claims 4 – 5 & 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krivacic / Terzidis in further view of Ratnakar (US 20060152349 A1). 

As per claim 4, Krivacic / Terzidis discloses the limitations of claim 1. Regarding the following limitation,

•  wherein determining the available vehicle parking space comprises determining an available vehicle parking space based at least in part, on a geographic location of the client device,

Krivacic, in 0035, discloses receiving a user’s mobile device GPS location, which receives “parking status indicators concerning nearby parking spaces,” and in 0065, describes determining a user’s location to determine an ETA to a space. To the extent to which Krivacic does not explicitly disclose determining a space based on the user’s location, Ratnakar, in 0041, teaches a server using GPS to determine a driver’s location, then advising “the driver of the nearest vacant parking stall.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ratnakar in the system/method of Krivacic / Terzidis with the motivation to provide a “means to locate vacant parking stalls and means to enable drivers to reserve a vacant parking stall,” as evidenced by Ratnakar, in 0041.

claim 5, Krivacic / Terzidis / Ratnakar discloses the limitations of claim 4. Regarding the following limitation,

•  wherein determining the available vehicle parking space based at least in part, on the location of the client device comprises determining an available parking space closest to the location of the client device,

Krivacic, in 0035, discloses receiving a user’s mobile device GPS location, which receives “parking status indicators concerning nearby parking spaces,” and in 0065, describes determining a user’s location to determine an ETA to a space. To the extent to which Krivacic does not explicitly disclose determining a space based on the user’s location, Ratnakar, in 0041, teaches a server using GPS to determine a driver’s location, then advising “the driver of the nearest vacant parking stall.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ratnakar in the system/method of Krivacic / Terzidis / Ratnakar with the motivation to provide a “means to locate vacant parking stalls and means to enable drivers to reserve a vacant parking stall,” as evidenced by Ratnakar, in 0041.

As per claim 17, Krivacic / Terzidis teaches the method of claim 1. Krivacic does not explicitly disclose the following limitation, however Ratnakar does: 

• determining that a parking space is occupied by a vehicle and that a fee is unpaid for a current occupant of the parking space and sending a notice to a parking enforcement device based on the determination (See 0034, noting that “The payment status of the parked vehicle is checked after the lapse of the grace period. If no payment is posted within the grace period, it is determined to be delinquent and the smart parking meter (100) is instructed to issue a parking ticket... The smart parking meter (100) may also be programmed to alert a parking official on a portable communication device.).

It would have been obvious to one of ordinary skill in the art, at the time of filing the invention, to modify the teachings of Krivacic / Terzidis with the teachings of Ratnakar in order to eliminate the need for an enforcement officer to visually inspect each parking meter along the route by sending a notice to the officer’s device, as taught by Ratnakar (0004).

As per claim 18, Krivacic / Terzidis / Ratnakar teach the method of claim 17. Regarding the following limitations, Krivacic does not explicitly disclose, however Ratnakar further teaches:

• automatically processing a fine for a parking violation by sending an alert to an enforcement entity device (See 0034, noting that “If no payment is posted within the grace period, it is determined to be delinquent and the smart parking meter (100) is instructed to issue a parking ticket... The smart parking meter (100) may also be programmed to alert a parking official on a portable communication device.”),

• receiving a command to issue a notice of the fine from the enforcement entity (See 0034, noting that “If no payment is posted within the grace period, it is determined to be delinquent and the smart parking meter (100) [enforcement entity] is instructed [command] to issue a parking ticket.  The information contained in the parking ticket includes nature of violation, penalty, payment due date, accepted forms of payment and any other relevant information; similar to information contained in a conventional parking ticket [notice of a fine].),

• and issuing the notice of the fine to the client device associated with the vehicle via a communication network including at least one of the Internet, wireless communication network or at a parking meter associated with the parking space (See [0034], noting that “the RF reader (101) transmits parking ticket information to the RF tag (11) present on the said vehicle. As per [0027], “The RF tag .

It would have been obvious to one of ordinary skill in the art, at the time of filing the invention, to modify the teachings of Krivacic / Terzidis with the teachings of Ratnakar, in order to eliminate the need for an enforcement officer to visually inspect each parking meter along the route by sending an alert to the officer’s device, and increasing compliance of paying a fine by displaying the notice of a fine on the parking meter associated with the parking space, as taught by Ratnakar ([0004, 0034]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krivacic / Terzidis in further view of Todasco (US 20160133134 A1).

As per claim 12, Krivacic / Terzidis teaches the method of claim 9.  Krivacic fails to explicitly disclose what is taught by Todasco: 

• sending alerts to the client device indicating that the parking space is prepaid (See 0011, noting that a beacon transmits an offer for a prepaid space (paid for by a merchant), to the user device for the user to shop at the merchant’s store.). 

It would have been obvious to one of ordinary skill in the art, at the time of filing the invention, to modify the teachings of Krivacic / Terzidis with the teachings of Todasco with the motivation to get users to visit their store and spend a certain amount of money as taught by Todasco (0050).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krivacic / Terzidis in further view of Silberberg (US 20150120430 A1).

As per claim 13, Krivacic / Terzidis teaches the method of claim 9.  However, Krivacic fails to explicitly disclose what is taught by Silberberg, 

sending a coupon to the client device based on the first location or the second location or a combination thereof (See 0024, noting that “In a typical use case, a user parks in a car parking space [second location] and enters details of the parking request into the parking application such as where they have parked...Once the user has completed details of their parking request 110, the user can be provided 120 with access to one or more electronic coupons via the parking application... one or more coupons are delivered by being transmitted to the user's mobile device.”).

It would have been obvious to one of ordinary skill in the art, at the time of filing the invention, to modify the teachings of Krivacic / Terzidis with the teachings of Silberberg with the motivation to allow for a better technique at reaching a larger target audience that may not have shopped at a market before, as suggested by Silberberg (0003-0004).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Krivacic / Terzidis, in view of Stefik (US 20150138362 A1), in further view of Blandin (US 20160292707 A1).

As per claim 15, Krivacic / Terzidis teach the method of claim 14.  Regarding the limitation:

• authorizing payment for a pro-rata portion of a parking fee based on a percentage of total registered purchases, Krivacic does not explicitly disclose, however Stefik teaches authorizing payment for a pro-rata portion of a parking fee based on sales data in [0206]. 

It would have been obvious to one of ordinary skill in the art, at the time of filing the invention, to modify the teachings of Krivacic / Terzidis with the teachings of Stefik with the motivation to “encourage potential customers to come to their store,” as suggested by Stefik (0209).



Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the percentage of total registered purchases of Blandin for the sales data of Stefik. Therfore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing the invention, to modify the teachings of Krivacic / Terzidis / Stefik with the teachings of Blandin with the motivation to encourage current customers to make purchases and leave the parking facility to provide parking space for additional customers when an alert is received (Blandin, [0012]).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Krivacic / Terzidis in further view of Rahman (US 20150130641 A1).

As per claim 16, Krivacic / Terzidis teaches the method of claim 1.  Krivacic further teaches:

• receiving a signal from a sensor indicating that a vehicle is occupying a parking space (0020 – 0021, sensors transmit occupancy data to the server.).

Regarding the following limitation, Krivacic, in 0028 & 0046, discloses returning real-time parking availability data to a user for selection. Krivacic does not appear to explicitly disclose, however, Terzidis, in 0020 & 0026, teaches displaying a map of 

• changing a parking map based on the signal (0042, The periodic occupancy notifications [signal] may eventually be relayed to the server 110 (e.g., via the relay nodes 125 [sensor], identity transceivers that are closest to the server 110 or located at edges of the wireless mesh network, etc.), wherein the server 110 may then update the occupancy map 114 based on all periodic occupancy notifications that were received over the multi-hop wireless mesh network.).

It would have been obvious to one of ordinary skill in the art, at the time of filing the invention, to modify the teachings of Krivacic / Terzidis with the teachings of Rahman, in order to assist drivers in locating available parking spaces using an occupancy map, as taught by Rahman ([0043]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Krivacic / Terzidis in further view of Unser (US 20150149264 A1).

As per claim 19, Krivacic / Terzidis teaches the method of claim 1.  Krivacic does not explicitly disclose, however Unser does:

• sending a message to the client device associated with a vehicle a predetermined amount of time previous to an expiration of a parking term to serve as a warning to a user to move their vehicle (See [0028], noting that “The processing server 108 may calculate an expiration time based on the rate data and the transaction amount paid by the consumer 102...Once the expiration time has been calculated, the processing server 108 may transmit an alert notification to the mobile device 110 of the consumer 102. For example, the processing server 108 may transmit alerts thirty minutes, fifteen minutes, and five minutes prior to the expiration.).

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                             
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628